DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2020, 09/06/2020 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,607,013 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 4, 17 and 20 are objected to because of the following informalities:  The claims recite “the one or security area” where the claims should recite “the one or more security area”.  The Examiner suggested amending the claims to recite “the one or more security area” as a replacement limitation. Appropriate correction is requested.
Claims 11-20 are objected to because of the following informalities:  The numbering of the claims are not correct. There are two claim 11 recited in the claims and the Examiner suggest amending the claims to be renumbered from 11, 11-20 to 11-21.  Appropriate correction is requested.
Claims 19-20 are objected to because of the following informalities:  The examiner suggest amending the claim limitation “the computer device processor” to recite “the computing device processor” to correspond with the independent claim.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern (US Pub No. 2009/0024663) in view of Gudlavenkatasiva (US Pub No. 2013/0318580).
Regarding independent claim 1, McGovern teaches a system for determining security-related inquiries and inquiry frequency, the system comprising: a computer platform having a memory and at least processor in communication with the processor; an external data retrieval module stored in the memory, executable by the processor and configured to retrieve, from one or more external data sources via a publicly-accessible portion of a distributed computing network, security-related external data associated with an entity (McGovern, page 2, paragraph 0022 and page 6, paragraph 0048; external data from external clients in the perimeter zone/ semi-trusted zone); an internal data reception module stored in the memory, executable by the processor and configured to receive, from one or more internal data sources via a privately-accessible portion of the distributed computing network, security-related internal data associated with the entity (McGovern, page 2, paragraph 0021 and page 6, paragraph 0048; internal data from internal clients of the backend zone which host sensitive and important information/trusted network resource).
	McGovern teaches the software program may list the identified security weakness and prioritize the remediation options for the user to choose from (McGovern, page 6, paragraph 0053) but does not explicitly teach an inquiry generator module stored in the memory, executable by the processor and configured to generate a plurality of security-related inquiries requesting input parameters, wherein the plurality of inquiries are generated specific to the entity based at least on the security-related external data and the security-related internal 
	Gudlavenkatasiva teaches an inquiry generator module stored in the memory, executable by the processor and configured to generate a plurality of security-related inquiries requesting input parameters, wherein the plurality of inquiries are generated specific to the entity based at least on the security-related external data and the security-related internal data (Gudlavenkatasiva, page 6, paragraphs 0064-0065; determine security question based on the analyzed usage data); and an inquiry frequency determination module stored in the memory, executable by the processor and configured to determine a frequency for invoking the plurality of inquiries to the entity based at least on the security-related external data and the security-related internal data (Gudlavenkatasiva, page 1, paragraph 0013 and page 6, paragraphs 0068 and 0064-0065; time window associated with the security question).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGovern with the teachings of Gudlavenkatasiva to determine security question based on usage data, pattern, occurrence and/or time windows to provide the advantage of providing adaptive security question associated with a user device (Gudlavenkatasiva, page 1, paragraph 0013).
	Regarding claim 2, McGovern in view of Gudlavenkatasiva teaches each and every claim limitation of claim 1, however, Gudlavenkatasiva teaches the system further comprising an inquiry platform module stored in the memory, executable by the processor and configured to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGovern with the teachings of Gudlavenkatasiva to determine and provide security question based on usage data, pattern, occurrence and/or time windows and receive responses from the user to provide the advantage of providing adaptive security question associated with a user device to protect access to the user device (Gudlavenkatasiva, page 1, paragraph 0013).
Regarding claim 3, McGovern in view of Gudlavenkatasiva teaches each and every claim limitation of claim 1, however, Gudlavenkatasiva teaches the system wherein (i) the inquiry generator module is further configured to generate the plurality of security-related inquiries dynamically in response to the external data retrieval module and the internal data reception module dynamically retrieving and receiving the security-related external data and the security-related internal data in response to Page 29 of 34Atty. Dkt. No. 8136US1.014033.3135updates in one or more of the external data sources or one or more of the internal data sources and (ii) the inquiry platform is configured to dynamically present the plurality of security-related inquiries to the entity in response to dynamically generating the plurality of security-related inquiries (Gudlavenkatasiva, page 6, paragraph 0069; update usage data and refresh security question based on the update data).

Regarding claim 5, McGovern in view of Gudlavenkatasiva teaches the system further comprising a security threat level determination module stored in the memory, executable by the processor and configured to determine a security threat level for the entity based on the security-related external data and the security- related internal data (McGovern, page 6, paragraphs 0049-0051).
Regarding claim 6, McGovern in view of Gudlavenkatasiva teaches the system wherein the a security threat level determination module is further configured to determine the security threat level for the entity, wherein the security threat level indicates at least one a likelihood of an occurrence of a security event or a likely loss associated with the occurrence of a security event (McGovern, page 6, paragraph 0051-0053).
Regarding claim 11, McGovern in view of Gudlavenkatasiva teaches the system further comprising a security analytics module stored in the memory, executable by the processor and configured to apply logic to the security-related external data and the security-related internal data to identify one or more security related data patterns associated with the entity (McGovern, page 6, paragraph 0049 and page 3, paragraph 0029-0031; inputs matched against parameters and the parameters relevant to enterprise information security). 
claim 12, McGovern in view of Gudlavenkatasiva teaches the system wherein the security-related internal data associated with the entity comprises at least one of (i) assessment results, (ii) application scan results, and (iii) incident management results (McGovern, page 6, paragraph 0048; frequency and scope of prior security breaches and track record of various security measure).
Regarding claim 13, McGovern in view of Gudlavenkatasiva teaches each and every claim limitation of claim 1, however, Gudlavenkatasiva teaches the system wherein the inquiry generator module is further configured to generate the plurality of security-related inquiries specific to the entity based further on at least one of entity type, product or service type providing by the entity, type of data hosted by the entity, amount of data hosted by the entity, volume of applications hosted by the entity (Gudlavenkatasiva, page 6, paragraphs 0064-0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGovern with the teachings of Gudlavenkatasiva to determine security question based on usage data, pattern, occurrence and/or time windows to provide the advantage of providing adaptive security question associated with a user device (Gudlavenkatasiva, page 1, paragraph 0013).
Regarding claim 14, McGovern in view of Gudlavenkatasiva teaches each and every claim limitation of claim 1, however, Gudlavenkatasiva teaches the system wherein the inquiry frequency determination module is further configured to determine the frequency for presenting the plurality of security-related inquiries to the entity based further on at least one of entity type, product or service type providing by the entity, type of data hosted by the entity, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGovern with the teachings of Gudlavenkatasiva to determine security question based on usage data, pattern, occurrence and/or time windows to provide the advantage of providing adaptive security question associated with a user device (Gudlavenkatasiva, page 1, paragraph 0013).
Regarding independent claim 15, McGovern teaches a computer processor-implemented method for determining security-related inquiries and inquiry frequency, the method comprising: retrieving, from one or more external data sources via a publicly-accessible portion of a distributed computing network, security-related external data associated with an entity (McGovern, page 2, paragraph 0022 and page 6, paragraph 0048; external data from external clients in the perimeter zone/ semi-trusted zone);  receiving, from one or more internal data sources via a privately-accessible portion of the distributed computing network, security-related internal data associated with the entity (McGovern, page 2, paragraph 0021 and page 6, paragraph 0048; internal data from internal clients of the backend zone which host sensitive and important information/trusted network resource).
McGovern teaches the software program may list the identified security weakness and prioritize the remediation options for the user to choose from (McGovern, page 6, paragraph 0053) but does not explicitly teach generating a plurality of security-related inquiries requesting input parameters, wherein the plurality of inquiries are generated specific to the entity based at least on the security-related external data and the security-related internal data; and 
Gudlavenkatasiva teaches generating a plurality of security-related inquiries requesting input parameters, wherein the plurality of inquiries are generated specific to the entity based at least on the security-related external data and the security-related internal data (Gudlavenkatasiva, page 6, paragraphs 0064-0065; determine security question based on the analyzed usage data); and determining a frequency for invoking the plurality of inquiries to the entity based at least on the security-related external data and the security-related internal data (Gudlavenkatasiva, page 1, paragraph 0013 and page 6, paragraphs 0068 and 0064-0065; time window associated with the security question).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGovern with the teachings of Gudlavenkatasiva to determine security question based on usage data, pattern, occurrence and/or time windows to provide the advantage of providing adaptive security question associated with a user device (Gudlavenkatasiva, page 1, paragraph 0013).
Regarding claim 16, McGovern in view of Gudlavenkatasiva teaches each and every claim limitation of claim 15, however, Gudlavenkatasiva teaches method wherein generating further comprises dynamically generating the plurality of security-related inquiries in response to the external data retrieval module and the internal data reception module dynamically retrieving and receiving the security- related external data and the security-related internal data in response to updates in one or more of the external data sources or one or more of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGovern with the teachings of Gudlavenkatasiva to determine and provide security question based on usage data, pattern, occurrence and/or time windows to provide the advantage of providing adaptive security question associated with a user device to protect access to the user device (Gudlavenkatasiva, page 1, paragraph 0013).
Regarding independent claim 18, McGovern teaches a computer program product, comprising: a non-transitory computer-readable medium comprising codes for causing a computing device processor to: retrieve, from one or more external data sources via a publicly-accessible portion of a distributed computing network, security-related external data associated with an entity (McGovern, page 2, paragraph 0022 and page 6, paragraph 0048; external data from external clients in the perimeter zone/ semi-trusted zone); receive, from one or more internal data sources via a privately-accessible portion of the distributed computing network, security-related internal data associated with the entity (McGovern, page 2, paragraph 0021 and page 6, paragraph 0048; internal data from internal clients of the backend zone which host sensitive and important information/trusted network resource).
	McGovern teaches the software program may list the identified security weakness and prioritize the remediation options for the user to choose from (McGovern, page 6, paragraph 0053) but does not explicitly teach generate a plurality of security-related inquiries requesting input parameters, wherein the plurality of inquiries are generated specific to the entity based at least on the security-related external data and the security-related internal data; and determine 
	Gudlavenkatasiva teaches generate a plurality of security-related inquiries requesting input parameters, wherein the plurality of inquiries are generated specific to the entity based at least on the security-related external data and the security-related internal data (Gudlavenkatasiva, page 6, paragraphs 0064-0065; determine security question based on the analyzed usage data); and determine a frequency for invoking the plurality of inquiries to the entity based at least on the security-related external data and the security-related internal data (Gudlavenkatasiva, page 1, paragraph 0013 and page 6, paragraphs 0068 and 0064-0065; time window associated with the security question).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGovern with the teachings of Gudlavenkatasiva to determine security question based on usage data, pattern, occurrence and/or time windows to provide the advantage of providing adaptive security question associated with a user device (Gudlavenkatasiva, page 1, paragraph 0013).
Regarding claim 19, McGovern in view of Gudlavenkatasiva teaches each and every claim limitation of claim 18, however, Gudlavenkatasiva teaches computer program product wherein the codes for causing the computer device processor to generate further comprises codes for causing the computer device processor to dynamically generating the plurality of security-related inquiries in response to the external data retrieval module and the internal data reception module dynamically retrieving and receiving the security- related external data and the security-related internal data in response to updates in one or more of the external 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGovern with the teachings of Gudlavenkatasiva to determine and provide security question based on usage data, pattern, occurrence and/or time windows to provide the advantage of providing adaptive security question associated with a user device to protect access to the user device (Gudlavenkatasiva, page 1, paragraph 0013).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern (US Pub No. 2009/0024663) in view of Gudlavenkatasiva (US Pub No. 2013/0318580) as applied to claims 1-3, 5-6, 11, 12-16 and 18-19 above, and further in view of Li et al. 2014/0259130).
Regarding claim 7, McGovern in view of Gudlavenkatasiva teaches each and every claim limitation of claim 5. 
McGovern in view of Gudlavenkatasiva does not explicitly teach the system wherein the inquiry generator module is triggered to generate the plurality of security-related inquiries based on the security threat level determination module determining the security threat level.
Li teaches wherein the inquiry generator module is triggered to generate the plurality of security-related inquiries based on the security threat level determination module determining the security threat level (Li, page 7, paragraph 0069; challenge question based on security value).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGovern in view of Gudlavenkatasiva to provide .

Allowable Subject Matter
Claims 4, 8-10, 11, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome each and every claim objected presents in this Office Action.
Examiner’s Statement for Indicating Allowable Subject Matter
Regarding claims 4, 17 and 20 McGovern teaches the software program my identify security weakness and prioritize the remediation (McGovern, page 6, paragraph 0053), however, the prior art alone or in combination does not teach or suggest, “determine one or more security areas of focus based on the security-related external data and the security-related internal data and generate the plurality of security-related inquiries based further on the one or security area of focus”, in combination with the rest of the claim limitations. 
Regarding claim 8, McGovern teaches the software program my identify security weakness and prioritize the remediation (McGovern, page 6, paragraph 0053), however, the prior art alone or in combination does not teach or suggest, “determine the plurality of security-related inquiries by identifying security components of the security threat level, identifying inquiries that are associated with security components and including the identified inquiries in the plurality of security-related inquiries”, in combination with the rest of the claim limitations. 
claim 9, Gudlavenkatasiva teaches refresh security question based on the time window (Gudlavenkatasiva, page 6, paragraph 0069), however, the prior art alone or in combination does not teach or suggest, “assess the frequency for presenting the plurality of security-related inquiries based on the security threat level determination module determining the security threat level”, in combination with the rest of the claim limitations. 
Regarding claim 10, Gudlavenkatasiva teaches refresh security question based on the time window (Gudlavenkatasiva, page 6, paragraph 0069), however, the prior art alone or in combination does not teach or suggest, “determine the frequency for presenting the plurality of security-related inquiries based further on the determined security threat level”, in combination with the rest of the claim limitations. 
Regarding claim 11, McGovern teaches matching the input data against the security parameter and the security parameters are relevant to enterprise information security (McGovern, page 3, paragraphs 00290-0031 and page 6, paragraph 0049), however, the prior art alone or in combination does not teach or suggest, “generate the plurality of security-related inquiries specific to the entity based further on the one or more security-related data patterns associated with the entity”, in combination with the rest of the claim limitations.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are Weilbacher (US Pub No. 2016/0308890), Bhargav-Spantzel et al. (US Pub No. 2015/0195301) and Jones et al. (US Pub No. 2015/0288712).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE/             Examiner, Art Unit 2437